DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 20090102334 in view of Ayala Vera US 10349547.


    PNG
    media_image1.png
    680
    1219
    media_image1.png
    Greyscale

Regarding claim 1, Chen US 20090102334 discloses a latching apparatus for a computing system, the latching apparatus comprising: 
a first component (240 in Fig. 4) of a first material (see [0010] and [0024]) and comprising 
a distal end (distal end at 244 in Fig. 4), 
a proximal end (PE in annotated Fig. 4), and 
an indention (i in annotate Fig. 4) between the distal end (distal end at 244) the proximal end (PE), 
the distal end (distal end at 244) comprising a mating tab (244), 
the proximal end (PE) comprising a flange member (240’ in annotated Fig. 4) for fixing the first component (240) to a lid (220 in annotated Fig. 4) of a housing (220/210 in annotated Fig. 4), at least a distal portion (portion at 244 in annotated Fig. 4) of the distal end (distal end at 244) being (in a slightly different) plane with at least a proximal portion (portion at PE in annotated Fig. 4) of the proximal end (PE) in an un-flexed position of the first component (240 as depicted in Fig. 5), the distal portion (portion at 244) being generally in a different plane relative to the proximal portion (portion at PE) in a flexed position of the first component (240 as depicted in annotated Fig. 4); 
a second component (230 in Fig. 3 and annotated Fig. 4) of a second material and coupled to the mating tab (244) and comprising 
a receiving element (232 in annotated Fig. 4) for engaging with a securing element (212 in annotated Fig. 4) of the housing; and 
a pressing region (C in annotated Fig. 4) formed in one of the first component (240) and the second component (230) between the indention (i) and the receiving element (232); 
wherein the first material (material of 240) has a higher flexibility than the second material (material of 230).
Chen does not explicitly disclose the distal portion of the distal end being generally in a same plane with the proximal portion of the proximal end in an un-flexed position of the first component, the distal portion being generally in a different plane relative to the proximal portion in a flexed position of the first component.
However, Ayala Vera US 10349547 discloses at least a distal portion (portion at 612 in Fig. 6) of a distal end (end at 612 in Fig. 6) being generally in a same plane with at least a proximal portion (portion at 606 in Fig. 6) of the proximal end (end at 606 in Fig. 6) in an un-flexed position of the first component (601 as depicted in Fig. 6 and 12), the distal portion (portion at 612) being generally in a different plane relative to the proximal portion (portion at 606) in a flexed position of the first component (601 as depicted in Fig. 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the increase the size of the slot P such that the of the slot is leveled to the lid 220 in Fig. 2 and 5 of Chen and have distal portion of the distal end being generally in a same plane with the proximal portion of the proximal end in an un-flexed position of the first component, the distal portion being generally in a different plane relative to the proximal portion in a flexed position of the first component, as taught by Ayala Vera, in order to further facilitate access and increase visibility of the activating end while increasing the latching bias of the latching apparatus.

Regarding claim 2, Chen in view of Ayala Vera discloses the latching apparatus of claim 1, wherein the first component (240 of Chen) comprises sheet-metal (see [0010] and [0024] of Chen).

Regarding claim 3, Chen in view of Ayala Vera discloses the latching apparatus of claim 1.
Chen in view of Ayala Vera does not explicitly disclose that the second component comprises at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the second component of Chen in view of Ayala Vera comprise at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof, in order to provide desired durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 4, Chen in view of Ayala Vera discloses the latching apparatus of claim 1, wherein the securing element (212 of Chen) of the housing (220/210 of Chen) comprises at least one of a tab (214 of Chen) feature.

Regarding claim 5, Chen in view of Ayala Vera discloses the latching apparatus of claim 1.
Chen in view of Ayala Vera does not explicitly disclose that the securing element of the housing comprises at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the securing element of Chen in view of Ayala Vera comprise at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof, in order to provide desired durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 6, Chen in view of Ayala Vera discloses the latching apparatus of claim 1, wherein the receiving element (232 of Chen) is located on the mating tab (244 as depicted in Fig. 4 of Chen).

Regarding claim 7, Chen in view of Ayala Vera discloses the latching apparatus of claim 6, wherein the receiving element (232 of Chen) comprises threading (opening receiving fastener S, securing 230 which to 220 and 240 in annotated Fig. 4 of Chen) configured to receive a fastener (S in annotated Fig. 4 of Chen) to secure the first component (240 of Chen) to the second component (230 as depicted in Fig. 4 of Chen).
Chen in view of Ayala Vera does not explicitly discloses that the receiving element  comprises threading configured to receive a screw.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the receiving element and fastener of Chen in view of Ayala Vera and have it comprise threading configured to receive a screw, as the results of the substitution would have been predictable, in order to secure the first component to the second component, Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004).

Regarding claim 8, Chen in view of Ayala Vera discloses the latching apparatus of claim 1, wherein the flange member (240’ of Chen) is secured to the lid (220 of Chen) of the housing (220/210 of Chen) via at least one of a nut, screw, connector, and fastener (as depicted in annotated Fig. 4 of Chen).

Regarding claim 9, Chen in view of Ayala Vera discloses the latching apparatus of claim 1, wherein the second component (230 of Chen) further includes an attachment element (slot of 232 in annotated Fig. 4 see [0023] of Chen) opposite of the mating tab (244 of Chen), and configured to engage with a ridge element (214 of Chen) of the housing (220/210 as depicted in annotated Fig. 4 of Chen).

Regarding claim 10, Chen in view of Ayala Vera discloses the latching apparatus of claim 1, wherein the pressing region (C in annotated Fig. 4 of Chen)  comprises an impressed surface (surface of C as depicted in annotated Fig. 4 of Chen).

Regarding claim 11, Chen discloses a housing apparatus (220/210 in annotated Fig. 4) for a computing device, the housing apparatus comprising: 
a securing element (212 in annotated Fig. 4); 
a lid element (220 in annotated Fig. 4); and 
a latching apparatus (230/240 in annotated Fig. 4) secured to the lid element (220), 
the latching apparatus (230/240) comprising: 
a first component (240 in Fig. 4) of a first material (see [0010] and [0024]) and comprising 
a distal end (distal end at 244 in Fig. 4), 
a proximal end (PE in annotated Fig. 4), and 
an indention (i in annotated Fig. 4) between the distal end (distal end at 244) the proximal end (PE), 
the distal end (distal end at 244) comprising a mating tab (244 in annotated Fig. 4), 
the proximal end (PE) comprising a flange member (240’ in annotated Fig. 4) for fixing the first component (240) to the lid element (220), at least a distal portion (portion at 244 in annotated Fig. 4) of the distal end (distal end at 244) being (in a slightly different) plane with at least a proximal portion (portion at PE in annotated Fig. 4) of the proximal end (PE) in an un-flexed position of the first component (240 as depicted in Fig. 5), the distal portion (portion at 244) being generally in a different plane relative to the proximal portion (portion at PE) in a flexed position of the first component (240 as depicted in annotated Fig. 4);  
a second component (230 in annotated Fig. 4) of a second material and coupled to the mating tab (244) and comprising 
a receiving element (232 in annotated Fig. 4) for engaging with the securing element (212); and 
a pressing region (C in annotated Fig. 4) formed in one of the first component (240) and the second component (230) between the indention (i) and the receiving element (232), 
wherein the first material (material of 240) has a higher flexibility than the second material (material of 230).
Chen does not explicitly disclose the distal portion of the distal end being generally in a same plane with the proximal portion of the proximal end in an un-flexed position of the first component, the distal portion being generally in a different plane relative to the proximal portion in a flexed position of the first component.
However, Ayala Vera US 10349547 discloses at least a distal portion (portion at 612 in Fig. 6) of a distal end (end at 612 in Fig. 6) being generally in a same plane with at least a proximal portion (portion at 606 in Fig. 6) of the proximal end (end at 606 in Fig. 6) in an un-flexed position of the first component (601 as depicted in Fig. 6 and 12), the distal portion (portion at 612) being generally in a different plane relative to the proximal portion (portion at 606) in a flexed position of the first component (601 as depicted in Fig. 14).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have the increase the size of the slot P such that the of the slot is leveled to the lid 220 in Fig. 2 and 5 of Chen and have distal portion of the distal end being generally in a same plane with the proximal portion of the proximal end in an un-flexed position of the first component, the distal portion being generally in a different plane relative to the proximal portion in a flexed position of the first component, as taught by Ayala Vera, in order to further facilitate access and increase visibility of the activating end while increasing the latching bias of the latching apparatus.

Regarding claim 12, Chen in view of Ayala Vera discloses the housing apparatus of claim 11, wherein the first component (240 of Chen) comprises sheet-metal (see [0010] and [0024] of Chen).

Regarding claim 13, Chen in view of Ayala Vera discloses the housing apparatus of claim 11.
Chen in view of Ayala Vera does not explicitly disclose that the second component comprises at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the second component of Chen in view of Ayala Vera comprise at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof, in order to provide desired durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 14, Chen in view of Ayala Vera discloses the housing apparatus of claim 11, wherein the securing element (212 of Chen) of the housing (220/210 of Chen) comprises at least one of a tab (214 of Chen) feature.

Regarding claim 15, Chen in view of Ayala Vera discloses the housing apparatus of claim 11.
Chen in view of Ayala Vera does not explicitly disclose that the securing element of the housing comprises at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to select the material and have the securing element of Chen in view of Ayala Vera comprise at least one of: stainless steel, mild steel, cast iron with an electroless nickel coating, and a combination thereof, in order to provide desired durability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Regarding claim 16, Chen in view of Ayala Vera discloses the housing apparatus of claim 11, wherein the receiving element (232 of Chen) is located on the mating tab (244 as depicted in Fig. 4 of Chen).

Regarding claim 17, Chen in view of Ayala Vera discloses the housing apparatus of claim 16, wherein the receiving element (232 of Chen) comprises threading (opening receiving fastener S, securing 230 which to 220 and 240 in annotated Fig. 4 of Chen) configured to receive a fastener (S in annotated Fig. 4 of Chen) to secure the first component (240 of Chen) to the second component (230 as depicted in Fig. 4 of Chen).
Chen in view of Ayala Vera does not explicitly discloses that the receiving element  comprises threading configured to receive a screw.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to substitute the receiving element and fastener of Chen in view of Ayala Vera and have it comprise threading configured to receive a screw, as the results of the substitution would have been predictable, in order to secure the first component to the second component, Ruiz v. AB Chance Co., 357 F.3d 1270, 69 USPQ2d 1686 (Fed. Cir. 2004) .

Regarding claim 18, Chen in view of Ayala Vera discloses the housing apparatus of claim 11, wherein the flange member (240’ of Chen) is secured to the lid (220 of Chen) of the housing (220/210 of Chen) via at least one of a nut, screw, connector, and fastener (S as depicted in annotated Fig. 4 of Chen).

Regarding claim 19, Chen in view of Ayala Vera discloses the housing apparatus of claim 11, wherein the second component (230 of Chen) further includes an attachment element (slot of 232 in annotated Fig. 4 see [0023] of Chen) opposite of the mating tab (244 of Chen), and configured to engage with a ridge element (214 of Chen) of the housing (220/210 as depicted in annotated Fig. 4 of Chen).

Regarding claim 20, Chen in view of Ayala Vera discloses the housing apparatus of claim 11, wherein the pressing region (C in annotated Fig. 4 of Chen)  comprises an impressed surface (surface of C as depicted in annotated Fig. 4 of Chen).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 filed 06/28/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/           Examiner, Art Unit 2841                                                                                                                                                                                             

/JAMES WU/           Primary Examiner, Art Unit 2841